DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Galin, Reg. #: 41,767 on 6/14/2021.

The application has been amended as follows: 
Replace claim 1 entirely with - - 1. A plate for a heat exchanger between a first medium and a second medium, the plate being associated with a main plane of extension and a height direction perpendicular to said main plane, and comprising:
a first heat transfer surface on a first side of the plate, arranged to be in contact with the first medium flowing along said first side;
a second heat transfer surface on a second side of the plate, arranged to be in contact with the second medium flowing along said second side;
a plurality of indentations in the plate, formed by a material of the plate bulging out locally in the height direction,

wherein the plate comprises ridge-shaped indentations, arranged to form, together with a corresponding ridge-shaped indentation of an adjacent plate in the heat exchanger heat plate stack, at least one closed flow channel for the first medium with a general flow direction, 
wherein the closed channel comprises a floor and a ceiling, as viewed in the height direction, and 
wherein the closed channel comprises a step in the height direction along said general flow direction by the floor and said ceiling both being offset in the height direction; and
wherein the plate additionally comprises a plurality of bridge-shaped indentations, formed to comprise a respective through hole through the plate and arranged to form, together with a corresponding bridge-shaped indentation of an adjacent plate in the heat exchanger heat plate stack, an open flow channel for the second medium. - -
Replace claim 2 entirely with - - 2. The plate according to claim 1, wherein the closed flow channel is arranged to convey the first medium from a first medium plate inlet to a first medium plate outlet in said closed flow channel without any part of the conveyed first medium mixing with said second medium. - -
Replace claim 4 entirely with - - 4. The plate according to claim 2, wherein the height direction steps of the first medium closed channel form a back-and-forth flow channel shape with respect to the main plane, comprising at least five steps of opposite 
Replace claim 6 entirely with - - 6. The plate according to claim 1, wherein for each of said bridge-shaped indentations, said open flow channel is arranged to communicate with corresponding open flow channels between other pairs of plates in the heat exchanger heat plate stack. - -
Replace claim 7 entirely with - - 7. The plate according to claim 1, wherein the bridge-shaped indentations are higher, in said height direction, as compared to the ridge-shaped indentations. - -
Replace claim 9 entirely with - - 9. The plate according to claim 1, wherein the bridge-shaped indentations are arranged with a local second medium general flow direction along the main plane which in turn is arranged so that the second medium flows past the closed flow channel. - -
Replace claim 10 entirely with - - 10. The plate according to claim 1, wherein the material of the plate is between 0.15 and 0.5 mm thick. - -
Replace claim 11 entirely with - - 11. The plate according to claim 1, wherein the ridge-shaped indentations are between 0.2 and 2.5 mm high, in said height direction. - -
Replace claim 12 entirely with - - 12. A heat exchanger for heat exchange between a first medium and a second medium, comprising
a main inlet for the first medium;
a main outlet for the first medium; and
a plurality of heat exchanging plates according to claim 1, 

wherein the respective ridge-shaped indentation of each plate of the first type forms, together with a corresponding ridge-shaped indentation of an adjacent plate of the second type, said at least one closed flow channel for the first medium. - -
Replace claim 15 entirely with - - 15. The heat exchanger according to claim 12, wherein each plate of the first type further comprises:
a respective bridge-shaped indentation, formed to comprise a through hole through the material of the plate and arranged to form, together with a corresponding bridge-shaped indentation of an adjacent plate of the second type, an open flow channel for the second medium, and 
wherein said open flow channel communicates with corresponding open flow channels between other pairs of first and second type plates. - -






Reasons for Allowance
Claims 1-4 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "each plate of the first type comprises a respective bridge-shaped indentation, formed to comprise a through hole through the plate in question and arranged to form, together with a corresponding bridge-shaped indentation of an adjacent plate of the second type, an open flow channel for the second medium, and wherein said open flow channel communicates with corresponding open flow channels between other pairs of first and second type plates." The closest prior art of record Peze US Patent No.: 4,688,631 discloses a plate for a heat exchanger for heat exchange between a first medium and a second medium (Col. 1, lines 4-5 and Col. 2, lines 32-38), comprising a main inlet for the first medium, a main outlet for the first medium (Col. 3, lines 54-68 inlet and outlet collectors are attached to plates inlet and outlet orifices); and a plurality of heat exchanging plates (Fig. 1, plates 10-15), which plates are associated with a respective substantially parallel main plane of extension and a height direction perpendicular to said main plane (Fig. 3, plates 10 and 11 are parallel and have a height that is perpendicular), and each of which plates comprising a plate inlet for the first medium, connected to the main inlet for the first medium (Fig. 8, each plate has inlets 25 from main inlet on 32); a plate outlet for the first medium, connected to the main outlet for the first medium (Col. 3, lines 54-68 inlet and outlet collectors are attached to plates inlet and outlet orifices for both fluids); and a respective first heat transfer surface on a first side of the plate and arranged to be in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763